Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:  .
The prior art does not disclose a test system for improving testing stability, comprising: a circuit board to be tested, wherein the circuit board to be tested includes at least one connection socket to be tested: and an adapter card, wherein the adapter card comprises: a plug end: the plug end includes a plurality of pin sockets and a plurality of connection pins, one end of each connection pin is fixed to a bottom surface of a corresponding pin socket: the bottom surface is near an end of the plug end: the other end of each connection pin is disposed in the corresponding pin socket and a portion of the other end of the connection pin protrudes from a top surface of an end of the plug end: the plug end is plugged into the connection socket to be tested: an adapt socket. each pin position of the adapter socket is electrically connected with one of the connection pins of the plug end: and a testing device, the testing device is plugged into and electrically connected with the adapter socket: so that the circuit board to be tested is tested by the adapter card as recited in claim 1. Claims 2-6 depend from allowed claim 1, they are alos allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ahern  (Pat# 6,088,752) discloses  Method And Apparatus For Exchanging Information Between Buses In A Portable Computer And Docking Station Through A Bridge Employing A Serial Link.
	Co et al (Pat# 6,357,023) disclose Connector Assembly For Testing Memory Modules From The Solder-side Of A PC Motherboard With Forced Hot Air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867